MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           May 17 2019, 9:03 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kevin Wild                                              Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Samantha M. Sumcad
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jasmine McCoy,                                           May 17, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2789
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Steven J. Rubick,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        49G10-1712-CM-47916



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2789 | May 17, 2019                 Page 1 of 4
                                       Statement of the Case
[1]   Jasmine McCoy appeals her conviction for battery, as a Class A misdemeanor,

      following a bench trial. McCoy raises a single issue for our review, namely,

      whether the State presented sufficient evidence to rebut her defense of self-

      defense. We affirm.


                                 Facts and Procedural History
[2]   On December 12, 2017, Luther Starks was working as a cashier at a Dollar

      General store in Indianapolis. While Starks was checking McCoy out of the

      store, McCoy “was exhibiting rude behavior” toward Starks, and in response

      Starks refused “to double bag” some of the items McCoy was purchasing. Tr.

      at 4. They then got into a “verbal argument” before one of Starks’ managers

      sent him “to the back.” Id. at 5.


[3]   As Starks was heading to the backroom, McCoy “came over . . . and was

      bumping into [him]” and “essentially trying to fight” him. Id. Starks then

      “decided to put her in a headlock” to avoid, he later testified under oath,

      “further harm” from coming “to either” of them. Id.


[4]   “[A]fter a minute” of having McCoy in a headlock, another man intervened,

      Starks released McCoy, and the third party placed himself between McCoy and

      Starks. Id. at 6. Nonetheless, McCoy “decided to mace” Starks at that point,

      which caused Starks severe pain. Id.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2789 | May 17, 2019   Page 2 of 4
[5]   The State charged McCoy with battery as a Class A misdemeanor for her use of

      pepper spray against Starks. At her ensuing bench trial, she asserted that she

      had acted in self-defense. The trial court rejected her defense and found her

      guilty. This appeal ensued.


                                     Discussion and Decision
[6]   On appeal, McCoy argues that the State failed to present sufficient evidence to

      rebut her claim of self-defense. Self-defense is a valid justification for an

      otherwise criminal act. Miller v. State, 720 N.E.2d 696, 699 (Ind. 1999). A

      defendant must establish that she was in a place where she had the right to be,

      acted without fault, and was in reasonable fear or apprehension of death or

      great bodily harm. Id. at 699-700. However, self-defense is unavailable to a

      defendant who “provoke[s], instigate[s,] or participate[s] willingly in the

      violence.” Brooks v. State, 683 N.E.2d 574, 577 (Ind. 1997).


[7]   Once a defendant claims self-defense, the State bears the burden of disproving

      at least one of the elements of the defense beyond a reasonable doubt. Miller,
720 N.E.2d at 700. It may meet its burden by rebutting the defense directly, by

      affirmatively showing the defendant did not act in self-defense, or by relying on

      the sufficiency of its evidence in chief. Id. Whether the State has met its burden

      is a question for the trier of fact. Id.


[8]   When a defendant challenges the sufficiency of the evidence to rebut her claim

      of self-defense, the standard of review remains the same as for any sufficiency of

      evidence claim. Id. at 699. We neither reweigh the evidence nor assess the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2789 | May 17, 2019   Page 3 of 4
       credibility of witnesses but look solely to the evidence most favorable to the

       judgment with all reasonable inferences to be drawn therefrom. Id. We will

       affirm a conviction where such evidence and reasonable inferences are

       substantial evidence of probative value sufficient to support the judgment. Id.


[9]    The State readily presented sufficient evidence to negate McCoy’s claim of self-

       defense. Starks testified that, after his manager had intervened at the cash

       register and sent Starks to a back room, McCoy pursued him. He further

       testified that, after he had released McCoy from the headlock and a third party

       had positioned himself between Starks and McCoy, McCoy then pepper-

       sprayed Starks by reaching around the third party. That testimony was

       sufficient to show that McCoy provoked, instigated, or willingly participated in

       the acts that precipitated the headlock, and it was also sufficient to show that, at

       the time she pepper-sprayed Starks, McCoy was no longer in reasonable fear for

       her own safety. McCoy’s argument on appeal is merely a request for this Court

       to reweigh the evidence, which we cannot do. We affirm her conviction for

       battery, as a Class A misdemeanor.


[10]   Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2789 | May 17, 2019   Page 4 of 4